Exhibit 10.50
FIRST AMENDMENT TO LEASE
 
THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is dated as of October 2, 2006
by and between HINES NURSERIES, INC., a California corporation (“Tenant”), and
QUANTUM VENTURES, LLC, a Florida limited liability company (“Landlord”).
 
R E C I T A L S
 
A. Landlord and Tenant have previously entered into that certain Lease dated
November 7, 2005, as amended by that certain First Amendment to Sublease dated
of even date herewith (as amended, the “Lease”).
 
B. Concurrently herewith, Tenant, as sublandlord, and Costa Nursery Farms, LLC,
a Florida limited liability company, as subtenant (“Subtenant”) shall enter into
that certain Sublease dated of even date herewith for the premises further
described therein (“Sublease”).
 
C. Concurrently herewith, Landlord and Subtenant shall enter into that certain
Consent and Recognition Agreement dated of even date herewith (“Consent
Agreement”).
 
D. All capitalized terms used herein without definition are defined as set forth
in the Lease.
 
E. Landlord and Tenant hereby desire by this Amendment to amend the Lease upon
and subject to each of the terms, conditions, and provisions set forth herein.
 
NOW, THEREFORE, in consideration of the recitals set forth above, the agreements
set forth below and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
 
1.     Reduction of Premises/Term. Landlord and Tenant acknowledge and agree
that the premises has been reduced to the Reduced Premises in accordance with
the terms of the Lease. Landlord and Tenant hereby reduce the Lease Term of the
Lease so that the Lease Term will expire on June 30, 2007. From and after the
date of this Amendment, the term “Lease Term” shall mean the Lease Term as
reduced pursuant to this Amendment. Landlord and Tenant acknowledge and agree
that notwithstanding anything to the contrary in Sections 2 and 3 of the Lease,
Tenant shall not have any options to extend the Lease Term.
 
2.     Consent to Sublease. Landlord hereby consents to the Sublease, however
the consent to the Sublease shall not in any way reduce, modify or absolve the
Tenant from the obligations under the Lease. Landlord and Tenant acknowledge
that Landlord’s consent to the Sublease shall not constitute a consent to
further subleases, assignments and transfers by Tenant of its interest in the
Lease or the Premises.
 
3.     Bonus Rent. In consideration for Landlord’s consent to the Sublease,
Tenant agrees that fifty percent (50%) of the rent required to be paid to the
Tenant from Subtenant under the Sublease as attached hereto (“Sublease Rent”),
shall be paid by Tenant to Landlord within no later than the fifth (5) day of
each calendar month. Landlord and Tenant acknowledge and agree that Tenant will
continue to have the obligation to pay Rent to Landlord for the remainder of the
Lease Term in the amount of Three Thousand Seven Hundred Seventeen and 08/100
Dollars ($3,717.08) per month.
 
1

--------------------------------------------------------------------------------


 
4.     Effectiveness. This Amendment shall not become effective or binding upon
Landlord or Tenant until the (a) “closing” under the Inventory and Asset
Purchase Agreement dated of even date herewith between Tenant and Subtenant; and
(b) the execution by Landlord of the Consent Agreement.
 
5.     Counterparts. This Amendment may be executed in any number of identical
counterparts and delivered by facsimile, and each counterpart hereof shall be
deemed to be an original instrument, but all counterparts hereof taken together
shall constitute but a single instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.
 

 
Tenant:
 
 
HINES NURSERIES, INC., a California corporation
     
By:        /s/ Claudia M. Pieropan
 
              Claudia M. Pieropan, Chief Financial
              Officer, Secretary and Treasurer
         
Landlord:
 
 
QUANTUM VENTURES, LLC, a Florida limited liability company
 
 
 
By:        /s/ Oscar Barbara
 
Name:   Oscar Barbara
 
Its:        President of Manager

 

 
 
2